Citation Nr: 0111170	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an initial compensable evaluation for 
headaches.



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States 



INTRODUCTION

The veteran served on active duty from July 1948 to July 
1950. This matter comes on appeal from a June 2000 decision 
by the Ft. Harrison VA Regional Office.


The July 2000 statement of the case issued to the veteran 
included the issue of an increased rating for service-
connected residuals of a knife wound of the left side of the 
neck. The substantive appeal, VA Form 9, received from the 
veteran later that month, however, as well the presentation 
made by his accredited representative, address only the 
propriety of the evaluation assigned for service-connected 
headaches. Accordingly, the Board's decision is limited to 
this issue. 


FINDING OF FACT

The veteran experiences migraine-like headaches 8 to 10 times 
a week, lasting 30 to 45 minutes, with associated muscle 
spasms of the neck.


CONCLUSION OF LAW

An initial evaluation of 30 percent for headaches is 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Code 8100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute in that it clearly notifies the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review and a VA examination was provided 
which includes a competent clinical opinion regarding the 
extent of the veteran's disability.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.


Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

A 30 percent evaluation is assigned for migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months. With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent evaluation 
is in order. With less frequent attacks, a noncompensable 
evaluation is assigned. 38 C.F.R. § 4.124a, Code 8100.


Analysis

Service connection has been recognized for headaches as a 
condition secondary to service-connected residuals of a knife 
wound of the left side of the neck. The veteran was accorded 
a VA examination in April 2000, at which time it was noted 
that he had headaches every 8 to 10 weeks, lasting 30 to 45 
minutes per episode. Associated muscle spasms of the left 
side of the neck were also reported. The veteran subsequently 
has averred that he experiences headaches 8 to 10 times a 
week, not once every 8 to 10 weeks.  Resolving the benefit of 
the doubt in the veteran's favor, the Board finds that his 
symptomatology is most analogous to the criteria for a 30 
percent evaluation. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Code 8100. Very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability such as to warrant the next 
higher evaluation of 50 percent have not been demonstrated. 
38 C.F.R. § 4.124a, Code 8100.


ORDER

An initial evaluation of 30 percent for headaches is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

